The Chancellor :—In such a case as this, the injunction cannot be dissolved on the bill and answer alone; but the court in its discretion may require, as a condition of the granting or continuance of the injunction, that the complainants bring the amount apparently due into court, to abide the decision of the cause, unless the equity of the bill is verified by other testimony than his oath alone. (Dalby v. Catchlowe, 4 Price, 147; Taggart v. Hewlett, 1 Meriv. 499.) If there was any danger of insolvency in this case, I should require *the amount of the judgments to be brought into court, or security to be given. But the allegation of one of the defendants who appears to be a nominal party merely, that he is afraid of insolvency, or that the complainants will put their property out of their hands is not sufficient. Under the circumstances of this case, I think it would be putting the complainants to unnecessary expense and trouble to raise and deposit this large amount of money. The motion must, therefore, be refused, and the costs must abide the event of the suit.